In this proceeding pursuant to section 298 of the Executive Law to set aside and annul an order of the State Human Rights Appeal Board, entered April 19, 1977, which affirmed an order of the State Division of Human Rights entered November 18, 1975 that dismissed petitioner’s complaint for lack of probable cause, respondent’s cross motion to dismiss the petition as untimely is unanimously granted and the petition is dismissed, without costs and without disbursements. A petition for judicial review of an order of the appeal board must be instituted within 30 days after service of the order upon complainant (Executive Law, § 298). Service may be made by mail and is deemed complete when the order is properly deposited at a post office addressed to complainant, in which event three days are added to the prescribed statutory period (CPLR 2103, subd [b], pars 2, 3; 9 NYCRR 550.10 [f]; Matter of Reid v McCoy, 38 AD2d 794, mot for lv to app den 30 NY2d 483; Matter of Lane v New York State Div. of Human Rights, 41 AD2d 823). Although the State Human Rights Appeal Board order affirming the finding of the State Human Rights Division that the petition lacked probable cause was entered and mailed to petitioner on April 19, 1977, it was not until June 3, 1977, about two and a half to three weeks beyond the time limit, that the petition for judicial review was instituted. Were we to reach the merits, we would confirm the finding below that no evidence was adduced to support petitioner’s allegation that race and color were factors in the termination of his employment by respondent. Concur—Lupiano, J. P., Birns, Evans and Capozzoli, JJ.